Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1-9, 12 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guyaux et al (US 2014/0245955 A1) in view of Kaloyeros et al (US 6,037,001)(“Kaloyeros”,  and of Bangert et al (US 2017/00928899 A1).
Guyaux discloses a condensing assembly, as Guyaux discloses a device for evaporation of a material which is then condensed on a surface of an OLED device (para. 0002) for depositing organic light emitting materials for OLED (para. 0002)
Including a condensation plate including protrusions  spaced apart , as Guyaux discloses a plate including opoenings with injection nozzles spaced apart (para. 0003 and Fig. 1 and para. 0040 ) and a distance between nozzles 3 (para. 0042 and Fig 1) of 20 mm (para. 0042). 
Guyaux does not discloses a  plurality of pumps or sumps at a side of the protrusions away from the plate body on opposite sides of the protrusions and 
A gap between the plurality of pumps and the condensation plate.
Kayoyeros , in the same field of endeavor of deposition of films from a vapor state (Abstract), discloses a plurality of micropump vaporizer heads for deposition of films (col. 13, lines 47-67 and col. 14, lines 1-3) to insure the benefit of deposition without causing decomposition (col. 14, lines 48-62).
Banert, in the same field of endeavor of evaporation sources for OLED (Abstract and para. 0002), discloses an array of openings for the materials to be deposited (para. 0018 and Fig. 5A-5C and para. 0036)  and Banert also discloses cooling shield 404 which corresponds to a  condensation plate (para. 0071-0072 and Fig. 6), as Banert discloses the cooling shield prevents deposition of material on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined a plurality of micropumps as disclosed by Kaloyeros with the device disclosed by Guyaux in order to obtain the benefits disclosed by Kaloyeros.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Banert with the device disclosed by Guyaux in order to obtain the benefits disclosed by Banert.
Re claim 2:  The combination of Guyaux and Kaloyeros and Bangert discloses a plurality of connection members with a first end connected to the pump and a second end connected to the convection  plate, as Bangert discloses the portion of the hollow space in which the pump would be enclosed, as shown in Fig. 6, the walls of the  opening 325  is connected to the shield 404 which corresponds to a second end connected to the convection plate, as the plate cools the surface (para. 0072)  and corresponds to a convection plate for that reason.
Re claim 3:  The combination of Guyaux and Kaloyeros and Bangert discloses the condensing assembly in which the first end extends into the sump from the opening and is connected to a bottom or side wall of the sump and the second end is connected to the protrusion opposite to the sump, as Bangert discloses  a fixation element 573 at the bottom of the through outlets 712, which is the outlet of the material pumped out by the pump, which it would be expected that the pump is connected to the bottom of the opening by the fixation element and the protrusion of the fixation element is opposite to the pump (Fig. 5A and para. 0063, and 0072-0073).
             Re claim 4:  The combination of Guyaux and Kaloyeros and Bangert discloses the condensing assembly in which the first end extends into the sump from the opening and is connected to a bottom or side wall of the sump and the second end is connected to the protrusion opposite to the 
Re claim 5:  The combination of Guyaux and Kaloyeros and Bangert discloses an array of protrusions, as Bangert discloses an array of evaporation sources (para. 0036), and as the evaporation sources are in protrusions as seen in Fig. 6, the protrusions are in an array.  
Re claim 6:  The combination of Guyaux and Kaloyeros and Bangert discloses an array of protrusions, as Bangert discloses an array of evaporation sources (para. 0036), and as the evaporation sources are in protrusions as seen in Fig. 6, the protrusions are in an array and Bangert also discloses in Fig. 6 the array is strip shaped.
Re claim 7:   The combination of Guyaux and Kaloyeros and Bangert discloses an array of protrusions, as Bangert discloses the protrusions are parallel, as Guyaux discloses parallel nozzles 3 (para. 0042 and Fig. 1).
Re claim 8:  :  The combination of Guyaux and Kaloyeros and Bangert discloses the orthographic projection is a triangle, as Bangert discloses in Fig. 6 the orthographic projection of a protrusion on a plane perpendicular to the plate body 404 of the protrusion 104 which are the evaporation crucibles and correspond to the pumps in the rejection of claim 1 above, have an orthographic projection which is triangular or a sector.
Re claim 9:  :  The combination of Guyaux and Kaloyeros and Bangert discloses the orthographic projection is a triangle, as Bangert discloses in Fig. 6 the orthographic projection of a protrusion on a plane perpendicular to the plate body 404 of the protrusion 104 which are the evaporation crucibles and 
Re claim 12:  Guyaux discloses a plate including openings with injection nozzles spaced apart (para. 0003 and Fig. 1 and para. 0040 ) and a distance between nozzles 3 (para. 0042 and Fig 1) of 20 mm (para. 0042). 
             Re claim 19:  The combination of Guyaux and Kaloyeros and Bangert discloses the condensing assembly in which the first end extends into the sump from the opening and is connected to a bottom or side wall of the sump and the second end is connected to the protrusion opposite to the sump, as Bangert discloses  a fixation element 573 at the bottom of the through outlets 712, which is the outlet of the material pumped out by the pump, which it would be expected that the pump is connected to the bottom of the opening by the fixation element and the protrusion of the fixation element is opposite to the pump (Fig. 5A and para. 0063, and 0072-0073).  The connection 573 is a connection which fixedly connects the pump.
Re claim 20:  The combination of Guyaux and Kaloyeros and Bangert discloses an array of protrusions, as Bangert discloses an array of evaporation sources (para. 0036), and as the evaporation sources are in protrusions as seen in Fig. 6, the protrusions are in an array.  
Re claim 21:  The combination of Guyaux and Kaloyeros and Bangert discloses an array of protrusions, as Bangert discloses an array of evaporation sources (para. 0036), and as the evaporation sources are in protrusions as seen in Fig. 6, the protrusions are in an array and Bangert also discloses in Fig. 6 the array is strip shaped and extend the length of the body.





Claims 13-18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guyaux et al (US 2014/0245955 A1) in view of Kaloyeros et al (US 6,037,001)(“Kaloyeros”,  and of Bangert et al (US 2017/00928899 A1) as applied to claim 1 above, and further in view of Lee (US 2007/0153075 A1) and of Madigan et al (US 2017/0004983 A1).
Guyaux in view of Kaloyeros and of Bangert discloses the limitations of claim 1 as stated above.  Guyaux in view of Kaloyeros and Bangert is silent with respect to a vacuum drying device including a chamber body including a top wall .
  Lee , in the same field of endeavor of OLED devices (para. 0022), discloses a chamber (para. 0006-0007) and a drying unit 50 (para. 0046) which is over a substrate 210 (para. 0048 and Fig. 3).
Madigan, in the same field of endeavor of OLED drying chambers (para. 0120), discloses a pump or turbopump or cryopump for the drying chamber (para. 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee with the device disclosed by Guyaux and Kaloyeros and Bangert in order to obtain the benefit of facilitating drying of the OLED layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Madigan with the device disclosed by Guyaux and Kaloyeros and Bangert in order to obtain the benefit of facilitating drying of the OLED layers.
Re claim 14:  The combination of Guyaux and Kaloyeros and Bangert and Lee and Madigan discloses a baking using a thermal treatment module 5000 (para. 0056 and Fig. 2B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Madigan with the device disclosed by Guyaux and Kaloyeros 
Re claim 15:    The combination of Guyaux and Kaloyeros and Bangert and Lee and Madigan discloses ink-jet printing of the layers using fluid from nozzles (para. 0007), which is a disclosure of spraying.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used spraying because this is a method of art recognized suitability for an intended purpose (MPEP 2144.07).
Re claim 16:  The combination of Guyaux and Kaloyeros and Bangert and Lee and Madigan discloses pixel and subpixel regions as Lee shows  (Fig. 3  and para. 0048) shows 225 an area in which active layer is formed and nonactive areas are between .
Re claiml 17:   The combination of Guyaux and Kaloyeros and Bangert and Lee and Madigan discloses orthographic projection of sumps is within the non display area, as Bangert discloses in Fig. 6 the deposition portions of the pump containing device which deposits the OLED layers is expected to be in the active areas of the substrate and the orthographic projection of the pump containing portion is expected to be in the nondisplay area.
Re claim 18:  Guyaux in view of Kaloyeros and of Bangert discloses the limitations of claim 1 as stated above.  Guyaux in view of Kaloyeros and Bangert is silent with respect to a vacuum drying device including a chamber body including a top wall .
  Lee , in the same field of endeavor of OLED devices (para. 0022), discloses a chamber (para. 0006-0007) and a drying unit 50 (para. 0046) which is over a substrate 210 (para. 0048 and Fig. 3).
Madigan, in the same field of endeavor of OLED drying chambers (para. 0120), discloses a pump or turbopump or cryopump for the drying chamber (para. 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee with the device disclosed by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Madigan with the device disclosed by Guyaux and Kaloyeros and Bangert in order to obtain the benefit of facilitating drying of the OLED layers.
  The combination of Guyaux and Kaloyeros and Bangert and Lee and Madigan discloses a baking using a thermal treatment module 5000 (para. 0056 and Fig. 2B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Madigan with the device disclosed by Guyaux and Kaloyeros and Bangert in order to obtain the benefit of facilitating the processing with a separate bake operation of the OLED layers.
Re claim 22:  :  The combination of Guyaux and Kaloyeros and Bangert discloses the orthographic projection is a triangle, as Bangert discloses in Fig. 6 the orthographic projection of a protrusion on a plane perpendicular to the plate body 404 of the protrusion 104 which are the evaporation crucibles and correspond to the pumps in the rejection of claim 1 above, have an orthographic projection which is triangular or a sector.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895